Case 5:18-cv-01526-SMH-KLH Document 156 Filed 09/30/20 Page 1 of 1 PageID #: 3963




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


  MAGNOLIA ISLAND                                     CIVIL ACTION NO. 18-1625
  PLANTATION, LLC, ET AL.

  VERSUS                                              JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY, LLC, ET AL.                           MAGISTRATE JUDGE HAYES


                                         ORDER

          Considering Plaintiffs’ Motion to Strike and Alternative Motion for Leave to

  Supplement (Record Document 132);

          IT IS ORDERED that Plaintiffs’ Motion to Strike is hereby DENIED; however,

  Plaintiffs’ Motion for Leave to Supplement is hereby GRANTED.

          The clerk of court is directed to enter Plaintiffs’ Supplemental Statement of

  Contested Facts in Opposition to Sheriff’s Motion (Record Document 132-2) into the

  record of this case.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of September,

  2020.
